DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 
In response to the amendment filed on May 16, 2022:
Claims 1, 4-5, 7-8, 10-11, 15, 16, 18-20 are amended.
Claim 3 is canceled.
Claims 1-2, and 4-20 are pending.

Response to Arguments
In response to the remarks filed on May 16, 2022:
a.	The double patenting of the pending claims are maintained since the amendment does not distinguish the claims from the claims of the conflicting documents as mapped below.
b.	Applicant’s arguments towards the 35 U.S.C. 103(a) rejections of the pending claims have been fully considered but are not persuasive.
	Applicant argues towards independent claims 1, and 19-20 regarding that the combination of Nonaka and Guo would not teach “the DICOM file comprises medical image data and metadata, and wherein the metadata comprise one or more fields in a header of the DICOM file, search[ing] the one or more fields of the metadata to identify one or more output modalities” (pages 6-7 of the Remarks). 
	The Examiner respectfully disagrees with the above remark. Nonaka clearly teaches using email addresses included in metadata of a received multimedia file to identify an output destination device (The main content E1 comprises a message and a header including various kinds of information such as a sender email address and a destination email address, [0091]); and searching the one or more fields of the metadata to identify one or more output modalities (The model judgment unit 13 judges whether or not the destination terminal 3 can carry out moving image display, based on the destination email address included in the header of the main content E1, while referring to a database 13A relating the destination email address with the model of the destination terminal 3 and to a table representing a relationship between models and formats, [0092]). 
Even though Nonaka does not explicitly teach the received multimedia file as DICOM file, Nonaka does not also exclude DICOM files in its disclosure. Guo is then used to modify Nonaka with the disclosure of DICOM files with metadata including private attributes outside of the DICOM standard (Private attributes are attributes defined by an organization and encoded in a DICOM object according to private attribute encoding rules. A private attribute can add modality-specific, manufacturer-specific or site-specific information to a DICOM object. Private attributes are not administered by the DICOM standard and are generally not known or used by any organization other than the one defining them [0005]-[0008], [0015], [0034], [0064]-[0069], [0097]). 
It is obvious that a medical image of DICOM format (e.g., ultrasound image) with private attributes disclosed by Guo is clearly a multimedia file with email addresses in the scope of Nonaka. Thus, Nonaka  and Guo are combinable to arrive at the limitations as claimed. 
Rejections of the pending dependent claims are also maintained in view of the explanations provided above.
 
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated May 16, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-2, and 4-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the claims of conflicting US Pat. No. 8108432, 8687641, 9087080, 9235605, 9712498, 9881127, 9984203, 10037406, 10419405, 10476848, 10665339, 10665340, 10748648, allowed application No. 16/570821, and pending application No. 16928990.
a)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 8,108,432 and the references used below. However, for illustration purpose, only claims 1-18 (method claims) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. 
Instant Application
Pat. No. 8,108,432
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 












receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 
















search the one or more fields of the metadata to identify one or more output modalities; and, 

for each of the one or more output modalities, 

convert the data into an output format based on the output modality, 

generate a message that comprises the converted data in the output format, and 

send the message to at least one recipient;













wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A computer system for automated conversion and delivery of medical images, comprising: 
a communication interface; 
a data storage system configured to store a plurality of medical images, metadata associated with the plurality of medical images, converted medical images, a plurality of standardized format specifications for a plurality of destination devices and services, and a plurality of message templates; and 

a computer server coupled with the data storage system and the communication interface, the server configured to: 

receive a medical image file via the communications interface, the medical image file comprising medical data and metadata, the medical data having an original medical data format, 

determine firstly that the medical data includes both medical reports and medical measurements, 
extract any of the medical reports and medical measurements, convert any of the extracted medical reports and medical measurements from the original medical data format into a generic structured format, and store any of the converted medical reports and medical measurements with the generic structured format in the data storage system, in response to the first determination, determine secondly that the medical data includes medical image data, 

identify a medical image data format and specific characteristics of the medical image data, 
in response to the second determination, identify an output destination type, wherein the identified output destination type is a remote displaying device, an e-mail service, and/or a web site based on the metadata, correlate the identified output destination type with one or more of the plurality of standardized format specifications and with one or more of the plurality of message templates, 
convert the medical image data format associated with the medical image data based on the one or more standardized format specifications that correlate with the identified output destination type, 
assemble at least one output message that includes the converted medical image data based on the one or more message templates that correlate with the identified output destination type, and 

transmit the at least one output message to at least one destination via the communication interface 

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.
Claim 2
The method of Claim 1, wherein the one or more fields comprise key-value pairs.
See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above. 
Claim 4
The method of Claim 3, wherein the method further comprises using the at least one hardware processor to delete patient-specific information from the one or more fields in the header of the DICOM file.
See at least Fujieda below for mapping and motivation to combine in view of other dependent claims of claim 1 above.
Claim 5
The method of Claim 1, wherein the one or more fields in the metadata of the file identify the at least one recipient, and wherein the method further comprises using the at least one hardware processor to search the one or more fields of the metadata to identify the at least one recipient.
See Nonaka below for mapping in view of other dependent claims of claim 1 above. 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘432 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device. 
Claim 6
The method of Claim 5, wherein the one or more fields identify the at least one recipient by a telephone number or email address.
See Nonaka below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.

Claim 7
The method of Claim 1, wherein converting the data into an output format based on the output modality comprises automatically converting the data into a highest quality format that the output modality supports.
See Nonaka below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.


Claim 8
The method of Claim 1, wherein the data comprises image data, and wherein converting the data into an output format based on the output modality comprises changing one or both of a resolution or quality of the image data.
See Nonaka below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.


Claim 9
The method of Claim 1, wherein sending the message to at least one recipient comprises selecting an output gateway, from a plurality of available output gateways, based on the output modality.
See at least Endo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.
Claim 10
The method of Claim 1, wherein generating a message comprises assembling components of the file into the message according to a template associated with the output modality.
See Nonaka below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.

Claim 11
The method of Claim 10, wherein the data comprises an image, and wherein assembling components of the file into the message comprises placing the image in the message according to the template associated with the output modality.
See Nonaka below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.

Claim 12
The method of Claim 1, wherein the one or more output modalities comprise a plurality of output modalities, and wherein a plurality of messages in a plurality of different output formats are sent to a plurality of recipients.
See at least Endo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.
Claim 13
The method of Claim 1, wherein the one or more fields comprise a plurality of fields, and wherein the method further comprises identifying an input modality based on the plurality of fields.
See Westphal below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.

Claim 14
The method of Claim 13, wherein identifying an input modality based on the plurality of fields comprises using a combination of two or more of the plurality of fields as a device-specific identifier.
See Westphal below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.

Claim 15
The method of Claim 14, further comprising using the at least one hardware processor to determine that a file has been tampered with when at least one of the two or more fields, being used as the device-specific identifier, is determined to have changed.
See Hollebeek below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.

Claim 16
The method of Claim 1, wherein the data comprises an image, and wherein the method further comprises using the at least one hardware processor to supply the image to an online gift site for incorporation into one or more gifts.
See Mason below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.

Claim 17
The method of Claim 16, wherein the image comprises an ultrasound image.
See Mason below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.

Claim 18
The method of Claim 17, wherein the file is received from an ultrasound machine that captured the ultrasound image.
See Mason below for mapping in view of other dependent claims of claim 1 above. See the above for motivation to combine.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘432 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
b)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 8,687,641 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.



Instant Application
Pat. No. 8,687,641
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 

receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 




search the one or more fields of the metadata to identify one or more output modalities; and, 






for each of the one or more output modalities, 












convert the data into an output format based on the output modality, 




generate a message that comprises the converted data in the output format, and 



send the message to at least one recipient;


wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A method for automated conversion and delivery of nondestructive evaluation (NDE) images, comprising:

storing a plurality of NDE images, metadata associated with the plurality of NDE images, converted NDE images, a plurality of standardized format specifications for a plurality of destination devices and services, and a plurality of message templates;

receiving a NDE image file via a communications interface, the NDE image file comprising NDE data and metadata, the NDE data having a NDE data format;

determining whether the NDE data includes NDE image data;

obtaining an output destination type from the NDE image file metadata received via the communications interface, wherein the output destination type is associated with at least one destination identified in the NDE image file metadata where the NDE image data is to be transmitted;

correlating the output destination type with one or more of the plurality of standardized format specifications and with one or more of the plurality of message templates;

converting the NDE data format associated with the NDE data based on the standardized format specifications that correlate with the output destination type; and


assembling at least one output message that includes the converted NDE data based on the message templates that correlate with the output destination type; and

transmitting the output message to the at least one destination via the communication interface.

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘641 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
c)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 9,087,080 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 9,087,080
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 










receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 



search the one or more fields of the metadata to identify one or more output modalities; and, 


for each of the one or more output modalities, 








convert the data into an output format based on the output modality, 

generate a message that comprises the converted data in the output format, and 

send the message to at least one recipient;








wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A system for automated conversion and delivery of medical images, comprising:
a processor;
a communication interface;
a data storage system configured to store medical image files, a list of modalities, a list of meta data fields associated with each of the modalities, and expected content for at least some of the meta data fields associated with each of the modalities;
a server coupled with the data storage system and the communication interface, the server configured to:

receive a medical image file via the communications interface, the medical image file comprising medical data and meta data;
determine what fields are present in the meta data;

correlate the determined fields with a modality in order to determine a modality associated with the medical image file;

track device-dependent data in header fields for devices sending images to determine whether the meta data recorded in the fields associated with the determined modality has been altered;

identify a recipient associated with the medical image file based on the meta data; and

transmit a message to the recipient via the communication interface.

See mapping of Nonaka below for the “converting”, “generating” and “sending” limitations.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘080 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device. 

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.


	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘080 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
d)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 9,235,605 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 9,235,605
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 
















receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 















search the one or more fields of the metadata to identify one or more output modalities; and, 


















for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 

generate a message that comprises the converted data in the output format, and 


send the message to at least one recipient;














wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A system for automated conversion and delivery of medical images, comprising:
a communication interface;
a user interface at a source modality, wherein the source modality is an ultrasound machine;
a data storage system configured to store:
a plurality of medical images,
meta data associated with the plurality of medical images,
converted medical images, wherein the converted medical images being different from the plurality of medical images,
a plurality of standardized format specifications for a plurality of destination devices and services, and
a plurality of message templates;
a server coupled with the data storage system, the user interface at the source modality and the communication interface, the server configured to:

receive a plurality of source medical image files via the communications interface, the source medical image files comprising medical data and meta data, the medical data having a medical data format;

store the medical image files in the data storage system;
receive a request via the user interface at the source modality to find a particular medical image file;
return a notification that the requested medical image file has been found via the user interface;
receive a destination address for the found medical image file from the user interface at the source modality;

determine an output destination type from meta data associated with the found medical image file, wherein the output destination type is an output device, service, or both, and is associated with the received destination address;

retrieve the found medical image file from the data storage system;
determine whether medical data associated with the found medical image file includes medical image data;
in response to determining that the medical data associated with the requested medical image file includes medical image data:
identify at least one standardized format specification from the plurality of standardized format specifications and at least one message template from the plurality of message templates based on the determined output destination type;

convert the medical data into a format compatible with the at least one standardized format specification of the output destination type;

assemble the converted medical data into at least one output message based on the at least one message template; and

transmit the at least one output message to the destination address via the communication interface.

See mapping of Nonaka below for the “searching” limitation.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘605 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device. 

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.


	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘605 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
e)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 9,712,498 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 9,712,498
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 




receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 









search the one or more fields of the metadata to identify one or more output modalities; and, 
for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 











generate a message that comprises the converted data in the output format, and 


send the message to at least one recipient;












wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A peripheral conversion and encryption device, comprising:
an encryption database configured to store encryption settings that provide instructions on the type of encryption that a particular medial image file should be encrypted with;



a communication interface which is configured to:
monitor network traffic containing medical image files transmitted from at least one medical imaging device to at least one destination device over an insecure connection; and

detect an unencrypted medical image file among the transmitted medical image files, wherein the unencrypted medical image file comprising medical data and meta data, the medical data having a medical data format;

an image converter configured to, upon detecting the unencrypted medical image file, convert the medical data format associated with the medical data based on standardized medical data format specifications that correlate with an output destination type to create a converted unencrypted medical image file;

an encryption processor coupled with a memory and the encryption database, the encryption processor configured to select an encryption type based on at least one of the type of network over which the medical image file will be transmitted and a type associated with the destination device, the encryption processor configured to encrypt the converted unencrypted medical image file to create an encrypted medical image file, and wherein the processor is configured to transmit the encrypted medical image file to the at least one destination device via the communication interface.

See mapping of Nonaka below for the “searching” limitation.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘498 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device. 

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘498 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
f)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 9,881,127 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 9,881,127
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 




receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 



search the one or more fields of the metadata to identify one or more output modalities; and, 

for each of the one or more output modalities, 






convert the data into an output format based on the output modality, 


generate a message that comprises the converted data in the output format, and 
send the message to at least one recipient;

wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A system for automated conversion and delivery of medical images, comprising:
a communication interface;
a data storage system configured to store data relating to the medical images;
a server coupled with the data storage system and the communication interface, the server configured to:

receive a medical image file from a source modality via the communications interface, the medical image file having a Digital Imaging and Communications in Medicine (DICOM) format and comprising meta data;

identify a recipient of the medical image file from the meta data;
determine an output modality of the medical image file from the meta data for a recipient device, wherein the meta data associated with the determined output modality includes device-dependent data in header fields pertaining to the recipient device which is receiving the converted medical image file;

convert the medical image file into a format compatible with the determined output modality; and

transmit the converted medical image file to the recipient via the communication interface.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘127 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
g)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 9,984,203 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 9,984,203
Claim 1
A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 



















receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 

search the one or more fields of the metadata to identify one or more output modalities; and, 










for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 


generate a message that comprises the converted data in the output format, and 


send the message to at least one recipient;











wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1
 A system for automated conversion and delivery of medical images, comprising:
a communication interface;
a data storage system configured to store a plurality of medical images, metadata associated with the plurality of medical images, converted medical images, a plurality of standardized format specifications for a plurality of destination devices and services, and a plurality of message templates; and
a server, implemented at partially by hardware, coupled with the data storage system and the communication interface, the server configured to:
receive a medical image file via the communications interface, the medical image file comprising medical data and metadata the medical data having a medical data format that complies with the digital imaging and communication in medicine standard,
determine whether the medical data includes medical image data,

in response to determining that the medical data includes the medical image data, determine an output destination type based directly on the received metadata wherein the received metadata comprises at least one of a cell phone number or an email address to determine the output destination type, wherein the output destination type is at least one of a mobile device type determined based on the cell phone number or a clinical or diagnostic application type or a website determined based on the email address,
identify standardized format specifications and a message template based on the determined output destination type from the received metadata,

convert the medical data into a format compatible with the identified standardized format specifications of the determined output destination type; and

transmit at least one output message comprising the converted medical data using the identified message template to at least one destination corresponding to the determined output destination type via the communication interface.

See mapping of Nonaka below for the “searching” limitation.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘203 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device.
See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘203 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
h)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 10,037,406 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.


Instant Application
Pat. No. 10,037,406
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 


receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 





















search the one or more fields of the metadata to identify one or more output modalities; and, 




for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 
generate a message that comprises the converted data in the output format, and 
send the message to at least one recipient;














wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A method for converting and delivering medical images by request, the method comprising:
receiving a conversion request to convert a medical image with a medical data format into a destination format associated with a destination device, wherein the conversion request includes metadata associated with the requested medical image identifying a medical modality associated with the destination format and the destination format including new image dimensions;

determining, by a processor, whether the requested medical image can be located based at least on the metadata in the conversion request; and
in response to not locating the requested medical image returning a placeholder image;
in response to locating the requested medical image,
loading, from an image data storage, image data associated with the requested medical image in a binary format;
determining a quality threshold based on a destination type associated with the medical modality;


determining whether to convert the requested medial image according to the new image dimensions associated with the destination format or image dimensions retrieved based on the quality threshold;

converting the binary image data into the destination format with the determined image dimensions; and
returning the converted medical image or the placeholder image as a response to the conversion request.

See mapping of Nonaka below for the “searching,” “converting,” “generating,” and “sending” limitations.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘406 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device.

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘406 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
i)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 10,419,405 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 10,419,405
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 

receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 





















search the one or more fields of the metadata to identify one or more output modalities; and, 

for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 

generate a message that comprises the converted data in the output format, and 

send the message to at least one recipient;

wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A peripheral conversion and encryption device, comprising:


a communication interface which is configured to detect an unencrypted medical image file transmitted from at least one medical imaging device to at least one destination device, wherein the unencrypted medical image file comprising medical data and meta data, the medical data having a medical data format;

an image converter configured to convert the medical data format associated with the medical data based on standardized medical data format specifications that correlate with an output destination type to create a converted unencrypted medical image file;

an encryption processor coupled with a memory, the encryption processor configured to encrypt the converted unencrypted medical image file to create an encrypted medical image file based on a type of encryption associated with the medical image file, and transmit the encrypted medical image file to at least one destination device via the communication interface.

See mapping of Nonaka below for the “searching,” “converting,” “generating,” and “sending” limitations.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘405 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device.

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘405 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
j)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 10,476,848 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 10,476,848
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 

















receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 

search the one or more fields of the metadata to identify one or more output modalities; and, 

for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 

generate a message that comprises the converted data in the output format, and 

send the message to at least one recipient;



















wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A system for mobile encryption and conversion of a medical image, comprising:


a medical imaging device configured to capture at least one medical image in an unprotected medical image file format, wherein the medical image file includes metadata with information on a destination for the medical image, and wherein the information on the destination for the medical image is received via a user interface on the medical imaging device;

a mobile device coupled to a memory, the memory comprising encryption settings that provide instructions on the type of encryption required for various types of medical image files and standardized format specifications for output destination types, the mobile device configured to 

receive the unprotected medical image file from the medical imaging device, 









convert the medical image to a standardized image file format compatible with the destination based on the metadata and the standardized format specifications, and encrypt the converted medical image file based on the encryption settings; and
a server configured to receive the encrypted medical image file from the mobile device and transmits the encrypted medical image file to the destination for the medical image file.

See mapping of Nonaka below for the “searching,” “converting,” “generating,” and “sending” limitations.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘848 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device.

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘848 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
k)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 10,665,339 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 10,665,339
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 


receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 



search the one or more fields of the metadata to identify one or more output modalities; and, 


for each of the one or more output modalities, 



convert the data into an output format based on the output modality, 


generate a message that comprises the converted data in the output format, and 


send the message to at least one recipient;






















wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A system for automated conversion and delivery of medical images, the system comprising:
a server comprising at least one hardware processing device configured to:

retrieve a medical image file, the retrieved medical image file comprising medical data and metadata, wherein the medical data including at least medical image data in a standard medical format, and the metadata indicates a recipient delivery address;
determine an output destination type based directly on the metadata in view of a type of the recipient delivery address;

identify one or more standardized format specifications and a type of message based on the determined output destination type;

convert the medical data into a format compatible with the identified one or more standardized format specifications;

retrieve a template, which is associated with the identified type of message, from a plurality of stored templates on the server;

generate an output message, comprising the converted medical data, according to the retrieved template, wherein

when the identified type of message being a multimedia messaging service (MMS) message, the retrieved template defines a page metaphor in which each page of the output message is capable of only containing a single image or video, text element, and audio element, such that, when the converted medical data comprises a plurality of images or videos, the output message comprises a plurality of pages, and
when the identified type of message being an email message, the retrieved template defines a different page metaphor in which each page of the output message is capable of containing any of a combination of image, video, text, or audio elements; and

transmit the generated output message to at least the recipient delivery address.

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘339 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
l)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 10,665,340 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 10,665,340
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 



receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 





search the one or more fields of the metadata to identify one or more output modalities; and, 

for each of the one or more output modalities, 



























convert the data into an output format based on the output modality, 

generate a message that comprises the converted data in the output format, and 

send the message to at least one recipient.





wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A system for automated conversion and delivery of medical images, the system comprising:
a server, implemented at least partially by hardware, comprising a communication interface, and at least one processing device configured to:

receive a plurality of medical image files via the communication interface, wherein
each of the plurality of medical image files comprises medical data and metadata,
the medical data comprises at least medical image data in a standard medical format, and
the metadata indicates at least one recipient; 

for each of the received plurality of medical image files,

identify one or more fields present in the metadata of the medical image file,
determine whether or not a modality is associated with the medical image file by attempting to correlate the identified one or more fields to one of a plurality of potential modalities that are each associated with a set of one or more fields in a data storage system,

if no modality is determined to be associated with the medical image file, record a new modality in association with the identified one or more fields in the data storage system; and,
if a modality is determined to be associated with the medical image file,
determine whether or not data in the identified one or more fields differs from data in the set of one or more fields associated with a potential modality in the data storage system,
if a difference is determined between the data,
 determine whether or not the difference indicates that the medical image file has been tampered with, and
 reject the medical image the when the difference is determined to indicate that the medical image file has been tampered with, and,
if no difference is determined between the data,

 determine an output destination type based on the metadata of the medical image file,
 identify one or more standardized format specifications based on the determined output destination type,
 convert the medical data into a format compatible with the identified one or more standardized format specifications, and
 transmit an output message comprising the converted medical data to the at least one recipient indicated in the metadata.

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘340 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
m)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 10,748,648 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 10,748,648
Claim 1
A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 


receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 


search the one or more fields of the metadata to identify one or more output modalities; and, 


for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 
generate a message that comprises the converted data in the output format, and 
send the message to at least one recipient.
wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1
A system for delivery of medical images, the system comprising:
a server comprising at least one processor configured to

receive a Digital Imaging and Communications in Medicine (DICOM) file that comprises a header, comprising a plurality of fields, and a medical media file,

extract information that identifies at least one recipient and an output modality from the plurality of fields in the header of the DICOM file,

convert the medical media file in the DICOM file into a format that is compatible with the output modality,
send the converted medical media file to the at least one recipient,
automatically track and record device-dependent fields in the headers of a plurality of DICOM files received from a plurality of operator devices, and,
when receiving a new DICOM file, identify one of the plurality of operator devices that sent the new DICOM file by matching the device-dependent fields in the header of the new DICOM file to the recorded device-dependent fields for that one operator device.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘648 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
n)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in Pat. No. 11,206,245 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.
Instant Application
Pat. No. 11,206,245
Claim 1

A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 






receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 

search the one or more fields of the metadata to identify one or more output modalities; and, 

for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 


generate a message that comprises the converted data in the output format, and 

send the message to at least one recipient;















wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1

A system comprising: a communication interface that communicates with at least one medical imaging device and at least one output destination; a memory storing one or more software modules; and at least one processor that executes the one or more software modules, stored in the memory, to perform a process comprising 

receiving unencrypted medical data from the at least one medical imaging device via the communication interface,




converting the unencrypted medical data into a format that correlates with the at least one output destination to create converted unencrypted medical data, 

encrypting the converted unencrypted medical data to create encrypted medical data, and 

transmitting the encrypted medical data to the at least one output destination via the communication interface.

See mapping of Nonaka below for the “searching,” “converting,” “generating,” and “sending” limitations.

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘245 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device. 

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘245 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.
o)	Claims 1-2, and 4-20 in the instant application are anticipated or rendered obvious by the claims in co-pending App. No. 16/928,990 and the references used below. However, for illustration purpose, only claim 1 (method claim) of the instant application are compared to as presented below. Claims 19-20 are different variations (system or medium claims) of claim 1 and are therefore not compared. Applicant is noted that claims 2, and 4-18 are similarly compared as presented in the table above and will not be mentioned hereon for simplicity purposes.


Instant Application
App. No. 16/928,990
Claim 1
A method comprising using at least one hardware processor of a server system to, for each of a plurality of files: 



receive the file, wherein the file comprises data and metadata, and wherein the metadata comprise one or more fields; 



search the one or more fields of the metadata to identify one or more output modalities; and, 







for each of the one or more output modalities, 
convert the data into an output format based on the output modality, 

generate a message that comprises the converted data in the output format, and 

send the message to at least one recipient;











wherein the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file.
Claim 1
A system comprising: at least one hardware processor; and one or more software modules that are configured to, when executed by the at least one hardware processor, for each of a plurality of medical data files, 

receive the medical data file from one of a plurality of operator devices, wherein the medical data file comprises medical image data and a header, and wherein the header comprises a plurality of fields, including one or more device-dependent fields, 

identify the one operator device that sent the medical data file by searching for the one or more device-dependent fields, in the header of the medical data file, in previously recorded device-dependent fields for the plurality of operator devices, identify at least one recipient from the plurality of fields in the header of the medical data file, 

convert the medical image data in the medical data file into a separate and independent media file, and 

send the media file to the at least one recipient over at least one network.



See mapping of Nonaka below for the “searching” limitations.
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Nonaka and the claims of ‘990 for the purpose of managing transmission and display of converted medical image data based at least on characteristics associated with a specific receiving device. 

See at least Guo below for mapping and motivation to combine in view of other dependent claims of claim 1 above.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of automated conversion and delivery of medical images.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the claims of ‘990 with the references used below to arrive at claims 1-2, and 4-20 of the instant application for the purpose of dynamically converting digital images based on characteristics associated with a destination device for to optimize the network transmission and viewing experience associated with an end user associated with the destination device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the 
manner in which the invention was made.

Claims 1-2, 5-8, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nonaka (Pub. No. US 2005/0021642, published on January 27, 2005) in view of Guo et al. (Pat. No. US 6323869, published on November 27, 2001; hereinafter Guo).

Regarding claims 1, and 19-20, Nonaka clearly shows and discloses a system comprising: at least one hardware processor; and one or more software modules configured to, when executed by the at least one hardware processor to implement a method; a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to implement the method (Figure 1 and supporting texts); wherein the method comprising using at least one hardware processor of a server system to, for each of a plurality of files (for each of the received emails of the email relay server in Figure 1, [0089]-[0090]): 
receive the file (The email reception unit 11 receives an email E0 attached with a moving image data set M0 representing the moving image sent from the sender terminal 3, [0090]), wherein the file comprises data (moving image data set M0 from email E0, [0090]) and metadata (main content E1 comprising information of the email E0 excluding the moving image data set M0, [0091]), and wherein the metadata comprise one or more fields (The main content E1 comprises a message and a header including various kinds of information such as a sender email address and a destination email address, [0091]); 
search the one or more fields of the metadata to identify one or more output modalities (The model judgment unit 13 judges whether or not the destination terminal 3 can carry out moving image display, based on the destination email address included in the header of the main content E1, while referring to a database 13A relating the destination email address with the model of the destination terminal 3 and to a table representing a relationship between models and formats, [0092]); and, 
for each of the one or more output modalities, 
convert the data into an output format based on the output modality (A result of the judgment by the model judgment unit 13 is shown below: the destination terminal 3 cannot carry out moving image display but can receive the image-attached email without separation of the image attached thereto. The model judgment unit 13 inputs the moving image data set M0 to the moving image conversion unit 15, and causes the moving image conversion unit 15 to process the moving image data set M0. The moving image separation unit 12 inputs the main content E1 to the image attaching unit 16, [0093]-[0100]), 
generate a message that comprises the converted data in the output format, and send the message to at least one recipient (email containing converted image data is sent to the destination terminal, [0144]).  
Guo then discloses the file is a Digital Imaging and Communications in Medicine (DICOM) file, wherein the data comprises medical image data, and wherein the one or more fields are in a header of the DICOM file (A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Guo with the teachings of Nonaka for the purpose of enabling DICOM images to be searched by metadata or share the metadata or the image content with applications outside of a DICOM image repository (e.g. PACS). 
Regarding claim 2, Guo then discloses the one or more fields comprise key-value pairs (DICOM standard attribute STUDY DESCRIPTION (0008,1030) appears in a DICOM metadata document which is translated into key-value pairs of XML equivalence, [0034], [0097]).  

Regarding claim 5, Nonaka and Guo further disclose the one or more fields in the metadata of the DICOM file identify the at least one recipient, and searching the one or more fields of the metadata to identify the at least one recipient (The model judgment unit 13 judges whether or not the destination terminal 3 can carry out moving image display, based on the destination email address included in the header of the main content E1, while referring to a database 13A relating the destination email address with the model of the destination terminal 3 and to a table representing a relationship between models and formats, [0092] of Nonaka. A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097] of Guo).  
Regarding claim 6, Nonaka further discloses the one or more fields identify the at least one recipient by a telephone number or email address (The model judgment unit 13 judges whether or not the destination terminal 3 can carry out moving image display, based on the destination email address included in the header of the main content E1, while referring to a database 13A relating the destination email address with the model of the destination terminal 3 and to a table representing a relationship between models and formats, [0092]).   
Regarding claim 7, Nonaka and Guo further discloses converting the medical image data into an output format based on the output modality comprises automatically converting the medical image data into a highest quality format that the output modality supports (FIG. 2 is a table representing the relationship between formats and models. In the case where the terminal 3 is a mobile phone, a table T1 in FIG. 2 shows ability or inability to carry out moving image display and multimedia image display, a screen size, the number of colors displayable thereon, the number of frames displayable in a reduced-color moving image, and a data size that can be dealt with (in KB), regarding each of the models of the mobile phone (such as A001, A002, and B001), [0093]-[0100] of Nonaka. A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097] of Guo).  
Regarding claim 8, Nonaka further discloses converting the medical image data into an output format based on the output modality comprises changing one or both of a resolution or quality of the medical image data (FIG. 2 is a table representing the relationship between formats and models. In the case where the terminal 3 is a mobile phone, a table T1 in FIG. 2 shows ability or inability to carry out moving image display and multimedia image display, a screen size, the number of colors displayable thereon, the number of frames displayable in a reduced-color moving image, and a data size that can be dealt with (in KB), regarding each of the models of the mobile phone (such as A001, A002, and B001), [0093]-[0100] of Nonaka. A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097] of Guo).  
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nonaka in view of Guo and further in view of Fujieda (Pub. No. US 2006/0239394, published on October 26, 2009).

Regarding claim 4, Fujieda then discloses deleting patient-specific information from the one or more fields in the header of the DICOM file (In step Sa2, the masking unit 17 confirms whether the concealing function is on or not. The masking unit 17 presets ON/OFF of the concealing function based on the instruction entered by the user. When the concealing function is ON, the masking unit 17 moves on from step Sa2 to step Sa3. In step Sa3, the masking unit 17 obtains pixel bit size data contained in attached data to the medical image data, and substitutes the image bit size expressed by the pixel bit size data to a variable Pbit. It should be noted that the pixel bit size is the size of bit that is assigned to one pixel. Next, in step Sa4, the masking unit 17 obtains effective pixel bit size data contained from the attached data, and substitutes the effective image bit size expressed by the effective pixel bit size data to a variable Vbit, [0040]-[0046]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Fujieda with the teachings of Nonaka, as modified by Guo, for the purpose of managing transmission and display of medical image data in a secure manner by masking sensitive data associated with the medical image data. 
Claim 9, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nonaka in view of Guo and further in view of Endo (Pat. No. US 6801340, published on October 5, 2004).

Regarding claim 9, Endo then discloses sending the message to at least one recipient comprises selecting an output gateway, from a plurality of available output gateways, based on the output modality (Figure 4 shows sending a file to a destination computing system using a gateway particular to the destination address, [Column 4, Lines 38-50]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Endo with the teachings of Nonaka, as modified by Guo, for the purpose of converting multimedia into a format compatible with the outgoing message type based on the destination address and effectively communicating the outgoing message to a device type associated with the destination address. 
Regarding claim 12, Endo further discloses the one or more output modalities comprise a plurality of output modalities (the destinations are classified with the data transmission formats of designated document data types as keys (e.g., Format1, Format2 and the like). Further, at step S906, a plurality of destinations using the same data transmission format are classified with transmission methods as keys (in FIG. 7, JPEG data transmission format destinations are classified into "e-mail" destinations and a "ftp" destination, [Column 6, Lines 18-40]), and wherein a plurality of messages in a plurality of different output formats are sent to a plurality of recipients (the document transmission controller 302 provides a data transmission format to the format converter 308 in accordance with the classified destination list, and instructs the format converter 308 to perform format conversion. The format converter 308 converts the input document data to data in the designated data transmission format, [Column 5, Lines 40-52]).  
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nonaka in view of Guo and further in view of Kumhyr et al. (Pub. No. US 2004/0073571, published on April 15, 2004; hereinafter Kumhyr).

Regarding claim 10, Kumhyr, Nonaka, and Guo then disclose generating a message comprises assembling components of the DICOM file into the message according to a template associated with the output modality (the selection of templates based on the type of data to be output and the type of device to which the data is to be output, consider the output of engine sensor data to each of a mono-color cellular telephone display, a color display personal digital assistant (PDA) and a color display laptop computer. The output data for each is the same, however, based on the capabilities of the device to which the data is output, certain portions of the data may be removed or displayed differently from the display of the output data on other devices, [0038] of Kumhyr. Figure 2 of Nonaka then shows pre-defined settings or template used for formatting an image based on characteristics associated with the receiving device. A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097] of Guo).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Kumhyr with the teachings of Nonaka, as modified by Guo, for the purpose of efficiently transmitting messages to a receiving device using a template based on characteristics associated with the receiving device. 
Regarding claim 11, Nonaka further discloses the medical image data comprises an image, and wherein assembling components of the DICOM file into the message comprises placing the image in the message according to the template associated with the output modality (FIG. 2 is a table representing the relationship between formats and models. In the case where the terminal 3 is a mobile phone, a table T1 in FIG. 2 shows ability or inability to carry out moving image display and multimedia image display, a screen size, the number of colors displayable thereon, the number of frames displayable in a reduced-color moving image, and a data size that can be dealt with (in KB), regarding each of the models of the mobile phone (such as A001, A002, and B001), [0093]-[0100]. Email containing converted image data is sent to the destination terminal, [0144] of Nonaka. A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097] of Guo).  
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nonaka in view of Guo and further in view of Westphal et al. (Pub. No. US 2001/0016056, published on August 23, 2001; hereinafter Westphal).

Regarding claim 13, Westphal then discloses the one or more fields comprise a plurality of fields, and wherein the method further comprises identifying an input modality based on the plurality of fields (The DICOM data structure not only includes medical image data, but fundamentally comprises a header that contains the modality of the imaging record in question, the equipment parameters, and the like, [0017]. If entire image series, such as those that are usual in connection with CAT scans, have been created, the image processing and diagnosis software is adapted to the hand-held computer so that the number of distinguishable individual images that can be displayed in each case is suitable for the size of the touch screen, [0018]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Westphal with the teachings of Nonaka, as modified by Guo, for the purpose of managing transmission and display of medical image data based on characteristics associated with an output device and identification of the input device. 
Regarding claim 14, Westphal further discloses identifying an input modality based on the plurality of fields comprises using a combination of two or more of the plurality of fields as a device-specific identifier (the number of the individual images of a CAT scan shooting that can be displayed at the same time is limited to four images. CAT scans can be shown and explained to the patient, in each instance, when the user, is making rounds, for example. For this purpose, it is advantageous if a common control panel assigned to the individual images, in each case, has additional features such as a zoom or magnifying lens function as well as a contrast display. The slice planes in the patient body on which the CAT scan or X-ray is based can be shown on an additional individual image, such as a Scout or a Scanogram, [0038]).  
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nonaka in view of Guo in view of Westphal and further in view of Hollebeek et al. (Pub. No. US 2009/0157837, published on June 18, 2009; hereinafter Hollebeek).

Regarding claim 15, Hollebeek and Guo then disclose using the at least one hardware processor to determine that a DICOM file has been tampered with when at least one of the two or more fields, being used as the device-specific identifier, is determined to have changed (The NDMA header 68 is followed by an XML layer 70. This XML layer 70 contains more detailed information about the particular message and may also contain information extracted from the DICOM or other binary packet 72 to follow. This is done to extract critical information needed by applications from the binary payload and to avoid having to unpack the full binary structure within each application. The XML layer 70 also carries sender and receiver information, point of origin identifiers, timestamps, and certificates, [0037]. This structure also allows the binary payload 72 (typically a binary DICOM image format or a binary DICOM Structured report but more generally any binary payload) to be passed bit-for-bit as it exists within the hospital/clinic without modification to the backend. The multi-layered socket protocol of the invention may also include a hash to be used later for tamper proof verification that the binary packet has never been modified, [0038] of Hollebeek. A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097] of Guo).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Hollebeek with the teachings of Nonaka, as modified by Guo and Westphal, for the purpose of acquiring or storing NDMA content while maintaining the integrity of medical data being transmitted and received based on verification result of a hashing function of the packet including the medical data. 
Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nonaka in view of Guo and further in view of Mason (Pub. No. US 2011/0088293, provisionally filed on May 11, 2009; supported by paragraph [0019] of provisional App. No. 61/177,123).

Regarding claim 16, Mason then discloses the medical image data comprises an image, and wherein the method further comprises using the at least one hardware processor to supply the image to an online gift site for incorporation into one or more gifts (Using the sonogram image and heartbeat recording, the expectant mother may construct one or a plurality of cards 102, each card containing a copy of the sonogram image of the in utero baby and the recording of the in utero baby heartbeat. Alternatively, the doctor's office may store the audio of the in utero baby on the heartbeat monitor instrument, store the sonogram image of the in utero baby on the ultrasound instrument, and construct one or a plurality of cards 102, each card 102 containing a copy of the sonogram image of the in utero baby and the recording of the in utero baby heartbeat, [0020] of Mason. A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097] of Guo).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Mason with the teachings of Nonaka, as modified by Guo, for the purpose of making announcements, celebrating special events and expressing feelings and thoughts to family members, friends, and associates using greeting cards incorporating ultrasound images of an individual. 
Regarding claim 17, Mason further discloses the image comprises an ultrasound image (each card containing a copy of the sonogram image of the in-utero baby and the recording of the in-utero baby heartbeat, [0020]).  
Regarding claim 18, Mason further discloses the DICOM file is received from an ultrasound machine that captured the ultrasound image (each card containing a copy of the sonogram image of the in-utero baby and the recording of the in-utero baby heartbeat, [0020] of Mason. A DICOM object can store medical images, waveforms and diagnostic reports. A key concept of DICOM is to store metadata (attributes) along with image or waveform content. The metadata augments the image or waveform content with ownership, organization, imaging condition, layout, and workflow information, [0005]-[0008], [0015], [0034], [0064]-[0069], [0097] of Guo).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM ET).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
August 11, 2022